i          i       i                                                                          i       i       i




                                      MEMORANDUM OPINION


                                            No. 04-05-00305-CV

    IN RE METHODIST SYSTEM OF SAN ANTONIO, LTD. D/B/A METROPOLITAN
                         METHODIST HOSPITAL

                          Reconsideration of Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 25, 2005, this court denied a petition for writ of mandamus filed by relator

Methodist System of San Antonio, Ltd. d/b/a Metropolitan Methodist Hospital (“Methodist”) in a

health care liability suit brought by real parties in interest Beatriz Favela, et al. See In re Methodist

Healthcare Sys. of San Antonio, Ltd., 256 S.W.3d 313 (Tex. App.—San Antonio 2005, orig.

proceeding). The petition was filed after relators moved for dismissal of the case and sanctions on

the ground that the expert reports filed by real parties in interest were inadequate. TEX . REV . CIV .




         … This proceeding arises out of Cause No. 2003-CI-13501, styled Beatriz Favela, et al. v. Jairo Ramirez,
           1

M.D. and Methodist Healthcare System of San Antonio, Ltd. d/b/a Metropolitan Methodist Hospital, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Barbara Nellermoe presiding.
                                                                                         04-05-00305-CV

STAT . art. 4590i, § 13.01(d) (repealed 2003). The trial court denied the motion to dismiss, and

relator subsequently filed the petition for writ of mandamus in this court. This court denied relator’s

petition on the basis that an adequate remedy by appeal existed.

        On July 26, 2005, relators filed a petition for writ of mandamus in the Texas Supreme Court,

seeking relief from this court’s decision. Based on its recent decision in In re McAllen Medical

Center, No. 05-0892, 2008 WL 4051053 (Tex. Aug. 29, 2008) (orig. proceeding), the supreme court

held this court erred in denying relator’s petition on the basis that relator had an adequate remedy

by appeal. In re Methodist Healthcare Sys. of San Antonio, Ltd., 256 S.W.3d 263 (Tex. 2008) (orig.

proceeding). In re McAllen concluded that an appeal is not always an adequate remedy in these

circumstances. In re McAllen, 2008 WL 4051053, at *1. Consequently, the supreme court

conditionally granted the writ of mandamus and ordered this court to reconsider its action in light

of the supreme court’s opinion in In re McAllen. In re Methodist, 256 S.W.3d at 264.

        According to the supreme court’s instructions, we have reconsidered relator’s original

petition and have considered the supplemental petition, response, and reply filed after the supreme

court’s decision conditionally granting the writ of mandamus. Based on the record before us, we

conclude that the expert reports filed by the real parties in interest are adequate. As a result, we hold

the relator has failed to show the trial court clearly abused its discretion in failing to deny relator’s

motion to dismiss. See Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 878

(Tex. 2001); see also In re McAllen, 2008 WL 4051053, at *1. Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                         PER CURIAM




                                                   -2-